Mekrimon, J.
We see no reason prompting us to disturb the findings of fact by the Judge at Chambers. They are substantially correct and fully warranted by the evidence.
It appears sufficiently for the decision of the matter before us, that the plaintiffs have a cause of action, that they sue in good faith, their purpose is not merely vexatious, and that there is reasonable ground to apprehend that the goods involved in the action may be disposed of fraudulently before it shall be tried upon its merits, and in such way as to render any judgment that may be obtained against the defendants, or any of them, ineffectual.
It is well settled that when there is reasonable ground to apprehend that pending the litigation, property, the subject of it, will be disposed of fraudulently, or in such way as to deprive the complaining party of the fruit of his recovery when had, a court of equity will secure the property, or in a proper case, have it sold and secure the fund arising from it by the appointment of a receiver, or by injunction, and when need be, by both, until the action shall'be tried upon its merits. The authority of the court to preserve property, the subject of litigation, pending the action, until final judgment, and then to apply it, as justice may require, is too manifest to admit of question, and such authority should be exercised when it appears that there is reasonable ground to believe that the plaintiff" may recover, and the interference of the court is necessary to protect the property in question pending the controversy. Parker v. Grammer, Phil. Eq., 28 ; Craycroff v. Morehead, 67 N. C., 422; Morris v. Willard, 84 N. C., 293 ; Levenson v. Elson, 88 N. C., 182.
*524We concur fully with the Court in his findings of fact and the application of the law. There is no error. Let this opinion be certified according to law.
No error. Affirmed.